United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1711
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2007 appellant filed a timely appeal from a March 19, 2007 decision of the
Office of Workers’ Compensation Programs denying his request for a review of the written
record. The Board’s jurisdiction to consider final decisions of the Office extends only to final
decisions issued within one year prior to the filing of the appeal.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over an October 4, 2005 decision
denying his claim for a schedule award.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for a
review of the written record.

1

20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the second appeal in this case.2 By decision dated January 25, 2005, the Board
remanded the case for further development of the medical evidence. The facts of this case, as set
forth in the prior decision, are incorporated herein by reference.
On August 27, 1999 appellant, then a 32-year-old part-time flexible city carrier, filed a
claim for a traumatic injury alleging that on August 10, 1999 he stepped on a plant root in a yard
and twisted his left knee. The Office accepted his claim for a sprain of the left knee and leg and
a closed fracture and chondromalacia of the left patella. On May 28, 2002 appellant filed a claim
for a schedule award.
By decision dated May 11, 2004, the Office denied appellant’s claim for a schedule
award on the grounds that the evidence failed to establish that he had any permanent impairment
of his left knee, based on correct application of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), causally related to his August 10, 1999
employment injury.
On May 23, 2006 following the Board’s January 25, 2005 decision remanding the case,
the Office asked Dr. Roy A. Majors to obtain x-rays of appellant’s left knee and apply the
findings to Table 17-31, page 655, of the fifth edition of the A.M.A., Guides.
On June 6, 2005 Dr. Majors indicated that appellant had a 25 percent impairment of his
left knee based on the A.M.A., Guides. He declined to provide any additional information.
By decision dated October 4, 2005, the Office denied appellant’s claim for a schedule
award on the grounds that the medical evidence did not establish that he had any impairment due
to his accepted left knee conditions. It advised appellant that it would authorize him to be
examined by another physician of his choice to obtain an impairment rating correctly based on
the A.M.A., Guides. The Office advised that, if appellant disagreed with the denial of his
schedule award claim, he could exercise his appeal rights.
By letter postmarked February 2, 2007, appellant requested a review of the written
record.
By decision dated March 19, 2007, the Office denied appellant’s request for a review of
the written record on the grounds that it was not timely filed within 30 days of the October 4,
2005 decision. The Office exercised its discretion and determined that the issue in the case,
whether appellant had any impairment causally related to his accepted left knee conditions, could
be resolved equally well through a reconsideration request and the submission of additional
evidence.

2

See Docket No. 04-2024 (issued January 25, 2005).

2

LEGAL PRECEDENT
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing, or, in lieu thereof, a review of the written record.3 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which the hearing is sought.4 A claimant is not entitled to a hearing or a
review of the written record if the request is not made within 30 days of the date of the decision
for which the hearing is sought.5 The Office has discretion, however, to grant or deny a request
that is made after this 30-day period.6 In such a case, the Office will determine whether a
discretionary hearing should be granted and, if not, will so advise the claimant with reasons.7
ANALYSIS
Appellant’s request for a review of the written record was postmarked February 2, 2007,
more than 30 days after the Office’s October 4, 2005 decision. Therefore, he was not entitled to
a review of the written record as a matter of right. The Office exercised its discretion and
determined that, the issue in the case, whether he had any permanent impairment of his left knee
causally related to his August 10, 1999 employment injury which entitled him to a schedule
award, could be resolved through a request for reconsideration and the submission of additional
evidence. The Board finds no evidence to indicate that the Office abused its discretion in
denying appellant’s untimely request for a review of the written record in its March 19, 2007
decision.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for a review of the written record.

3

5 U.S.C. § 8124(b) of the Federal Employees’ Compensation Act provides that, before review under section
8128(a), a claimant for compensation who is not satisfied with a decision of the Secretary of Labor is entitled to a
hearing on his claim, in a request made within 30 days after the date of issuance of the decision, before a
representative of the Secretary of Labor. Section 8124(b)(1) is unequivocal in setting forth the time limitation for
requesting a hearing; a claimant is not entitled to a hearing as a matter of right unless the request is made within the
requisite 30 days. See Charles J. Prudencio, 41 ECAB 499 (1990). See also 20 C.F.R. § 10.615 (a hearing includes
two formats: an oral hearing or a review of the written record).
4

20 C.F.R. § 10.616(a).

5

James Smith, 53 ECAB 188 (2001).

6

20 C.F.R. § 10.616(b).

7

James Smith, supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2007 is affirmed.
Issued: December 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

